DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 6, filed 9/22/2022, with respect to the specification objection have been fully considered and are persuasive.  The objection of the specification has been withdrawn. 

Applicant's arguments filed 9/22/2022 have been fully considered but they are not persuasive. Regarding the 116(f) interpretation of the correction controller, inquirer, stopper and answer acceptor, these are maintained since these phrases appear to be placeholders that perform a function and are not modified by sufficient structure.  With correction modifying controller, this phrase in particular appeared to be a generic placeholder.  However, with the use of controller alone, this may be sufficient to overcome the 112(f) interpretation. 

Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The Applicant argues that the features of reading an image of each document passing through an image reading position and degree of tilt detecting circuitry that detects a degree of tilt of each document, sheet by sheet are not performed.  The Examiner respectfully disagrees with these assertions and would like to briefly explain why below.  
Regarding the above assertions, in the primary reference ¶ [58] and [60], Sunada teaches scanning documents, one by one, if there are a plurality of originals stacked on the ADF.  In ¶ [97], if a second or subsequent sheet is detected, this sheet is detected for a specific skew detection.  This occurs for all sheets detected on the ADF, one by one.  Based on this feature being performed, the feature of reading documents and detecting the tilt of each document, the features of reading each sheet and detecting the tilt of each sheet is performed.  The features of Yoshimura in ¶ [66]-[70] that performs the detection of an inclination of a document upstream from the image reading device combined with the features of the primary reference performs the feature of the degree of tilt detecting circuitry as a whole.  Therefore, based on the above, the features of the claims are disclosed.
	Therefore, based on the above, the rejection of the claims is maintained.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: correction controller, stopper, inquirer, and answer acceptor in claim 1-3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sunada (US Pub 2018/0048786) in view of Yoshimura (JP Pub 2019080286 (Pub Date: 5/23/2019)).

Re claim 1: Sunada teaches a document reading device comprising: 
a conveyer that conveys a document in sheet form along a conveyance path sheet by sheet (e.g. a conveyance path conveys a document on a sheet by sheet basis, which is taught on ¶ [34]-[36].); 

[0034] The ADF 100 includes an original tray 30, a conveyance path, and a delivery tray 31. An original to be read is placed on the original tray 30. The original tray 30 includes two original size sensors 16 and 17. The original size sensor 16 is configured to detect a length (length in a direction perpendicular to a conveyance direction) of the original placed on the original tray 30 in its width direction. The original size sensor 17 is configured to detect a length (length in the conveyance direction) of the original placed on the original tray 30 in its longitudinal direction.

[0035] The conveyance path is a path for delivering originals placed on the original tray 30 to the delivery tray 31 through a reading position one by one. A sheet feeding roller 1, a separation roller 2, a registration roller pair 3, a conveyance roller pair 4, a lead roller pair 5 arranged upstream (hereinafter referred to as “upstream lead roller pair 5”), a platen roller 6, a lead roller pair 7 arranged downstream (hereinafter referred to as “downstream lead roller pair 7”), and a delivery roller pair 8 are provided on the conveyance path in order from an upstream side of the original in the conveyance direction. In addition, an original sensor 11, a separation sensor 12, a registration sensor 13, a read sensor 14, and a delivery sensor 15 are provided on the conveyance path in order from the upstream side of the original in the conveyance direction.

[0036] The sheet feeding roller 1 is supported at a position spaced apart from the original tray 30 when the original is not conveyed, and is configured to drop toward the original tray and rotate when the original is conveyed. With this configuration, the sheet feeding roller 1 feeds the original placed on the original tray 30 to the conveyance path. When a plurality of originals are placed on the original tray 30, the sheet feeding roller 1 feeds the originals in order from the uppermost original. It is detected by the original sensor 11 whether or not the original is present on the original tray 30. A separation pad 10 is provided at a position opposed to the separation roller 2 across the conveyance path. The originals fed by the sheet feeding roller 1 are separated one by one by the separation pad 10 and the separation roller 2 to be conveyed along the conveyance path. The separation roller 2 is configured to convey the original to the registration roller pair 3. The separation sensor 12 is configured to detect a trailing edge of the original fed by the sheet feeding roller 1.

an image reading circuitry that reads an image of each document passing through an image reading position on the conveyance path midway through conveyance by the conveyer (e.g. the scanning unit is used to read an image of a conveyed past the reading position.  This is performed in the middle of conveying the document through the scanner, which is taught in ¶ [39] and [40].  Each sheet is read individually one by one until all the sheets are read, which is taught in ¶ [58] and [60].); 

[0039] The reader 300 includes a reading glass 201, an original table glass 202, mirrors 205 and 206, a lens 207, an optical scanner unit 209, a charge coupled device (CCD) sensor unit 210, and a reference white plate 219. A reading element is not limited to a CCD, and may be a contact image sensor (CIS). The reading glass 201 is arranged at the reading position so as to be opposed to the platen roller 6 across the conveyance path. That is, the reading position of an original image is a position located on the conveyance path between the platen roller 6 and the reading glass 201. The original table glass 202 has an original placed thereon when the original image is read without use of the ADF 100. The original is placed on the original table glass 202 so that a surface to be read faces downward. The reference white plate 219 is provided between the reading glass 201 and the original table glass 202, and is read when reference data on a white level due to shading is created.

[0040] The scanner unit 209 includes a light source lamp 203 and a mirror 204. The light source lamp 203 is configured to irradiate the original being conveyed to the reading position with light across the reading glass 201. The emitted light is reflected by the original. The light reflected by the original is reflected by the mirrors 204, 205, and 206 and condensed onto a light-receiving surface of the CCD sensor unit 210 by the lens 207. The CCD sensor unit 210 is configured to generate an image signal representing the original image based on the received reflected light. The scanner unit 209 is configured to emit light with a depth direction of FIG. 1 being set as one line. Hence, the depth direction of FIG. 1 corresponds to a main scanning direction. The conveyance direction of the original is perpendicular to the main scanning direction, and corresponds to the same direction as a sub-scanning direction.

[0050] FIG. 4A is an illustration of a state immediately after the image reading processing is started. An original stack formed of a plurality of originals S is placed on the original tray 30. When the image reading processing is started, the sheet feeding roller 1 is caused to drop on the original stack and to start rotating. The uppermost original S of the original stack is fed by the sheet feeding roller 1. The originals S of the original stack are separated one by one to have the uppermost original S fed by the sheet feeding roller 1, the separation roller 2, and the separation pad 10.

[0058] The length of the original S being conveyed is expressed by a time period during which the read sensor 14 keeps detecting the original S (time period taken after the leading edge is detected until the trailing edge is detected). FIG. 4E is an illustration of a state where the read sensor 14 keeps detecting the leading edge of the original S. After the read sensor 14 detects the original S, the detection result obtained by the registration sensor 13 is changed from a detected state of the original S to a non-detected state thereof. When the detection result obtained by the registration sensor 13 is changed to the non-detected state, the CPU 321 verifies whether or not an original to be read subsequently is present on the original tray 30 by the detection result obtained by the original sensor 11, and notifies the controller 400 of the result.

[0060] Unless the number of originals to be read is specified in the controller 400, the image reading apparatus 200 repeatedly conducts the feeding, the conveyance, the image reading, and the delivery on the original S until no original S is left on the original tray 30. In a case where the number of originals S to be read is specified and the number of originals S placed on the original tray 30 is smaller than the specified number, the image reading apparatus 200 informs that the image reading cannot be conducted on the specified number of originals S after all the originals S placed on the original tray 30 have been read. For example, the image reading apparatus 200 displays on the display of the operation unit 405 that the image reading cannot be conducted on the specified number of originals S. As illustrated in FIG. 4E, when the registration sensor 13 detects the trailing edge of the original S and the original sensor 11 detects a state where there is no original, the CPU 321 determines that the original S being conveyed is the last original. The CPU 321 stops all the motors after waiting until the last original is delivered to the delivery tray 31. Finally, the sheet feeding roller 1 returns to an original position, which brings the image reading processing to an end. The CPU 321 slightly rotates the motor in a reverse direction by bringing the clutch 307 into a connected state and positively rotates by a predetermined amount, to thereby return the sheet feeding roller 1 to the original position.

a degree of tilt detecting circuitry that detects a degree of tilt of each document (e.g. the invention performs detecting the degree of tilt or skew of each sheet that is feed, which is taught in ¶ [87] and [88].  ¶ [97] discloses detecting whether another sheet is on the document feed portion and performing a process of detecting a tilt of the newly fed sheet.);

[0087] In a case where the absolute value of the detected skew amount exceeds the absolute value of ±3° or when the skew amount cannot be detected (Y in Step S1119), the CPU 321 stops the conveyance of the original (Step S1106), notifies the controller 400 that an original jam has occurred, and brings the processing to an end (Step S1107). That is, the image reading apparatus 200 sets the absolute value of the skew amount of ±3° as a first threshold value, and stops the conveyance of the original being skew-fed with the skew amount having an absolute value exceeding the first threshold value.

[0088] In a case where the absolute value of the detected skew amount does not exceed the absolute value of ±3° (N in Step S1119), the CPU 321 determines whether or not the skew correction method S_type is set to both the mechanical skew correction and the tilt correction using the image processing (Step S1120). In a case where the skew correction method S_type is set to only one of the mechanical skew correction and the tilt correction using the image processing (N in Step S1120), the CPU 321 determines whether or not the absolute value of the detected skew amount exceeds the absolute value of ±2° (Step S1121). In a case where the absolute value of the skew amount does not exceed the absolute value of ±2° (N in Step S1121), the CPU 321 continues to have the skew correction method S_type set to only any one of the mechanical skew correction and the tilt correction using the image processing. In a case where the absolute value of the skew amount exceeds the absolute value of ±2° (Y in Step S1121), the CPU 321 sets the skew correction method S_type to both the mechanical skew correction and the tilt correction using the image processing (Step S1122). In a case where the skew correction method S_type is set to both the mechanical skew correction and the tilt correction using the image processing, the mechanical skew correction and the tilt correction using the image processing are conducted on the originals to be fed subsequently. That is, the image reading apparatus 200 sets the absolute value of the skew amount of ±2° as a second threshold value, and when the detected skew amount has an absolute value between the first threshold value and the second threshold value, conducts the mechanical skew correction on the subsequent originals while conducting the tilt correction using the image processing on the read original image. In a case where the skew correction method S_type is set to both the mechanical skew correction and the tilt correction using the image processing (Y in Step S1120), the skew correction method S_type is left unchanged irrespective of the skew amount.

[0097] When the transmission of the image signal is finished (Y in Step S1147), the CPU 321 determines whether or not there is an original left on the original tray 30 by the original sensor 11 (Step S1148). When there is an original left on the original tray 30 (Y in Step S1148), the CPU 321 repeatedly conducts the processing of Step S1103 and the subsequent steps. When there is no original left on the original tray 30 (N in Step S1148), the CPU 321 brings the reading processing for the original image to an end.


a tilt correcting circuitry that performs, based on a result of detection by the degree of tilt detecting circuitry, a tilt correcting process for correcting a tilt of a read image read by the image reading circuitry (e.g. the invention teaches performing the tilt correction using image processing of a scanned image when the tilt is detected between a first threshold and a second threshold, which is taught in in ¶ [87] and [88] above.); 

a correction controller (interpretation: the CPU (24a), which executes the document read controlling task and especially performs the processes in steps S1 through S19 outlining the document read controlling tasks, is an example of a correction controller.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.) that makes the tilt correcting process to be performed by the tilt correcting circuitry unperformed as for the read image of the document that the result of detection by the degree of tilt detecting circuitry is less than a first threshold (e.g. when the skew amount is detected to be less than 3 degrees and 2 degrees, the mechanical skew correction can be set without having the image processing used for tilt correction, which is taught in ¶ [88].), and 
causes the tilt correcting circuitry to perform the tilt correcting process as for the read image of the document that the result of detection by the degree of tilt detecting circuitry is not less than the first threshold but is less than a second threshold larger than the first threshold (e.g. if the skew detection amount is detected below the 3 degree threshold and above the 2 degree threshold, the mechanical correction and image processing correction are used to correct the skew of the image data, which is taught in ¶ [87] and [88] above.); and 
a stopper (interpretation: if the degree of tilt of the document with respect to the basic posture is extremely large, the conveyance of the document is stopped at once.  The CPU 24a, which performs the process in step S21 that stops conveyance, is an example of a stopper.  This is taught on page 24.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.) that stops conveyance of the document by the conveyer if obtaining the result of detection by the degree of tilt detecting circuitry is not less than the second threshold (e.g. if the skew is above 3 degrees, the conveyance of a document is stopped, which is taught in ¶ [87] above.).  
However, Sunada fails to specifically teach the features of a degree of tilt detecting circuitry that detects a degree of tilt of each document with respect to a basic posture upstream from the image reading position in a conveyance direction of the document by the conveyor. 
However, this is well known in the art as evidenced by Yoshimura.  Similar to the primary reference, Yoshimura discloses detecting the incline of a conveyed sheet (same field of endeavor or reasonably pertinent to the problem).    
Yoshimura teaches a degree of tilt detecting circuitry that detects a degree of tilt of each document with respect to a basic posture upstream from the image reading position in a conveyance direction of the document by the conveyor (e.g. the invention contains sensors upstream from the scanning platen area (114) in the ADF.  The sensors 157a and 157b are used to detect the inclination of the sheet or deviation, which the inclination information is sent to a controller.  This is taught in ¶ [66] and [67].  The side end sensor is used to send a signal of inclination to the controller as well, which is taught in ¶ [68] and [69].  The controller uses these received detections to estimate the inclination, which is taught in ¶ [70]).

[0066] As shown in FIG. 9, the front end sensor 157 according to the 2 embodiment includes a first front end sensor 157 a and a 1 front end sensor 157 b which are arranged at an interval in the main scanning direction and a 2 front end sensor 22 b. The front end sensor 157 detects a front end of the sheet S and also detects an inclination of the front end of the sheet S with respect to a main scanning direction.[0067] In the example shown in FIG. 9 a, the front end of the sheet S conveyed in the conveyance path 42 is detected by the 2 front end sensor 157 b. When detecting the front end of the sheet S, the 2 front end sensor 157 b outputs a detection signal to the controller 201.[0068] As shown in FIG. 9 b, when the sheet S is further conveyed, both the 1 front end sensor 157 a and the 2 front end sensor 157 b detect the front end of the sheet S. The front end sensor 157 detects that the 2 front end sensor 157 b detects the front end of the sheet S. The inclination of the front end of the sheet S relative to the main scanning direction is detected on the basis of a time until the 1 front end sensor 157 a detects the front end of the sheet S, an interval between the 1 front end sensor 157 a and the 2 front end sensor 157 b, and a conveyance speed of the sheet S. The front end sensor 157 outputs the detected inclination of the sheet S to the controller 201.[0069] As shown in FIG. 9 c, when the sheet S is further conveyed, the side end sensor 58 detects a side end (between XY) of the front end side of the sheet S. The side end sensor 58 outputs a detection signal that detects the side end of the sheet S to the controller 201. The controller 201 estimates an inclination of the sheet S with respect to the main scanning direction based on a change rate of an output value of the side end sensor 58 in the conveyance direction of the sheet S.[0070] As shown in FIG. 9 d, when the sheet S is further conveyed, the side end sensor 58 detects the side end (between YZ) of the rear end side of the sheet S. The controller 201 estimates an inclination of the sheet S with respect to the main scanning direction based on a change rate of an output value of the 2 sensor in the conveyance direction of the sheet S. In the example shown in FIG. 9, since the side end portion of the front end side of the sheet S is cut, the estimated value of the sheet S is different between the side edge XY of the sheet S and the side edge YZ of the controller 201.

Therefore, in view of Yoshimura, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of a degree of tilt detecting circuitry that detects a degree of tilt of each document with respect to a basic posture upstream from the image reading position in a conveyance direction of the document by the conveyor, incorporated in the device of Sunada, in order to have multiple sensors used to detect the inclination of a conveyed sheet upstream from the reading position area, which allows for more accurate state detection of a conveyed sheet (as stated in Yoshimura ¶ [23]).  

Re claim 6: Sunada teaches a non-transitory computer readable recording medium storing a control program (e.g. the system teaches a CPU using a memory to control operations of the ADF or reader by a computer program, which is taught in ¶ [42].) for 

[0042] The control block 20 is a computer system including a central processing unit (CPU) 321, a read only memory (ROM) 322, and a random access memory (RAM) 323. The CPU 321 is configured to control the operations of the ADF 100 and the reader 300 by reading a computer program stored in the ROM 322 and executing the computer program with the RAM 323 being used as a work area. The control block 20 includes an interval corrector 324, an optical system motor 326, an image processor 325, a backup unit 330, an image memory 329, and a reader sensors 327. The CPU 321, the ROM 322, the RAM 323, the interval corrector 324, the optical system motor 326, the image processor 325, the backup unit 330, the reader sensors 327, and the above-mentioned light source lamp 203 are communicably connected to one another through a bus. The image processor 325 is connected to the image memory 329 and the above-mentioned CCD sensor unit 210. The motor 303, the solenoid 306, the clutch 307, the original sensor 11, the separation sensor 12, the registration sensor 13, the read sensor 14, the delivery sensor 15, and the original size sensors 16 and 17 of the ADF 100 are also connected to the bus of the control block 20. The CPU 321 is configured to control the feeding and the conveyance of the original by controlling the operations of the motor 303, the solenoid 306, and the clutch 307 based on a detection result obtained by each of those sensors.

a document reading device including a conveyer that conveys a document in sheet form along a conveyance path sheet by sheet (e.g. a conveyance path conveys a document on a sheet by sheet basis, which is taught on ¶ [34]-[36].) and 
an image reading circuitry that reads an image of each document passing through an image reading position on the conveyance path midway through conveyance by the conveyer (e.g. the scanning unit is used to read an image of a conveyed past the reading position.  This is performed in the middle of conveying the document through the scanner, which is taught in ¶ [39] and [40] above.  Each sheet is read individually one by one until all the sheets are read, which is taught in ¶ [58] and [60] above.), 
the control program causing a computer of the document reading device to implement: 
 a degree of tilt detecting procedure for detecting a degree of tilt of each document (e.g. the invention performs detecting the degree of tilt or skew of each sheet that is feed, which is taught in ¶ [87] and [88] above.  ¶ [97] above discloses detecting whether another sheet is on the document feed portion and performing a process of detecting a tilt of the newly fed sheet.);
a tilt correcting procedure for performing, based on a result of detection by the degree of tilt detecting procedure, a tilt correcting process for correcting a tilt of a read image read by the image reading circuitry (e.g. the invention teaches performing the tilt correction using image processing of a scanned image when the tilt is detected between a first threshold and a second threshold, which is taught in in ¶ [87] and [88] above.); 
a correction controlling procedure for making the tilt correcting process in the tilt correcting procedure unperformed as for the read image of the document that the result of detection by the degree of tilt detecting procedure is less than a first threshold (e.g. when the skew amount is detected to be less than 3 degrees and 2 degrees, the mechanical skew correction can be set without having the image processing used for tilt correction, which is taught in ¶ [88] above.), and 
causing the tilt correcting process in the tilt correcting procedure to be performed as for the read image of the document that the result of detection by the degree of tilt detecting procedure is not less than the first threshold but is less than a second threshold larger than the first threshold (e.g. if the skew detection amount is detected below the 3 degree threshold and above the 2 degree threshold, the mechanical correction and image processing correction are used to correct the skew of the image data, which is taught in ¶ [87] and [88] above.); and 
a stopping procedure for stopping conveyance of the document by the conveyer if obtaining the result of detection by the degree of tilt detecting procedure is not less than the second threshold (e.g. if the skew is above 3 degrees, the conveyance of a document is stopped, which is taught in ¶ [87] above.).  

However, Sunada fails to specifically teach the features of a degree of tilt detecting procedure for detecting a degree of tilt of each document with respect to a basic posture upstream from the image reading position in a conveyance direction of the document by the conveyer.
However, this is well known in the art as evidenced by Yoshimura.  Similar to the primary reference, Yoshimura discloses detecting the incline of a conveyed sheet (same field of endeavor or reasonably pertinent to the problem).    
Yoshimura teaches a degree of tilt detecting procedure for detecting a degree of tilt of each document with respect to a basic posture upstream from the image reading position in a conveyance direction of the document by the conveyer (e.g. the invention contains sensors upstream from the scanning platen area (114) in the ADF.  The sensors 157a and 157b are used to detect the inclination of the sheet or deviation, which the inclination information is sent to a controller.  This is taught in ¶ [66] and [67] above.  The side end sensor is used to send a signal of inclination to the controller as well, which is taught in ¶ [68] and [69] above.  The controller uses these received detections to estimate the inclination, which is taught in ¶ [70] above.).

Therefore, in view of Yoshimura, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of a degree of tilt detecting procedure for detecting a degree of tilt of each document with respect to a basic posture upstream from the image reading position in a conveyance direction of the document by the conveyer, incorporated in the device of Sunada, in order to have multiple sensors used to detect the inclination of a conveyed sheet upstream from the reading position area, which allows for more accurate state detection of a conveyed sheet (as stated in Yoshimura ¶ [23]).  


Re claim 7: The teachings of Sunada in view of Yoshimura are applied to independent claim 1 disclosed above. 
Claim 1 is similar to claim 7.  Please refer to the rationale of claim 1 for the rejection of claim 7.

Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sunada, as modified by Yoshimura, as applied to claim 1 above, and further in view of Konishi (JP Pub 2010-011359 (Pub date: 1/14/2010)).

Re claim 2: The teachings of Sunada in view of Yoshimura are applied to independent claim 1 disclosed above.
However, Sunada fails to specifically teach the features of the document reading device according to claim 1, further comprising: an inquirer that inquires of a user whether the user wishes the tilt correcting process performed, as for the read image of the document that the result of detection by the degree of tilt detector is not less than the first threshold but is less than the second threshold; and an answer acceptor that accepts an answer offered by the user to an inquiry made by the inquirer, 
wherein the correction controller causes the tilt correcting circuitry to perform the tilt correcting process as for the read image of the document that the result of detection by the degree of tilt detecting circuitry is not less than the first threshold but is less than the second threshold and the answer offered by the user and accepted by the answer acceptor indicates that the user wishes the tilt correcting process performed.  

	However, this is well known in the art as evidenced by Konishi.  Similar to the primary reference, Konishi discloses adjusting the inclination of a document (same field of endeavor or reasonably pertinent to the problem).    
Konishi teaches further comprising: 
an inquirer (interpretation: the CPU (24a), which performs the process in step S101 of the document read controlling task so as to display the confirmation message screen including the preview image on the display, cooperates with the display to constitute an example of an inquirer, which is taught on page 27.  The confirmation message is a screen for inquiring of a user whether the user wishes the tilt correction by image processing conducted, which is disclosed on page 25.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.) that inquires of a user whether the user wishes the tilt correcting process performed, as for the read image of the document that the result of detection by the degree of tilt detector is not less than the first threshold but is less than the second threshold (e.g. an inclination is detected to be above a threshold.  Once detected above a certain threshold, the user is prompted to select whether to perform an inclination correction in a certain manner, which is taught in ¶ [37]-[39].  This feature combined with the Sunada reference of having multiple thresholds, the feature of having a prompt displayed based on an inclination detected above a first threshold and below a second threshold is performed.); and 

[0037] Next, the display control unit 21 b shown in FIG. 1 will be described. When the absolute value of the inclination angle θ detected by the inclination detection unit 21 a is equal to or larger than a threshold value TH (for example, 0.5°), the display control unit 21 b performs a process of displaying the inclination correction instruction image 30 shown in FIG. 2 on the display device 11.[0038] On the other hand, if the absolute value of the inclination angle θ detected by the inclination detection unit 21 a is less than the threshold value TH, the display control unit 21 b does not display the inclination correction instruction image 30 on the display device 11, and ends the processing. In this case, processing by the inclination correction unit 21 c is not performed, and processing by the direction adjustment unit 22 is started.

[0039] Here, as shown in FIG. 2, the inclination correction instruction image 30 is an image in which a plurality of candidate values of a correction angle calculated from an inclination angle θ are shown, and a preview of a document in a case where the inclination correction is performed with each candidate value is shown. Further, a preview of an original with an inclination angle θ is also shown in the inclination correction instruction image 30.

an answer acceptor (interpretation: The “Yes” key (406) and the “NO” key (408) on the confirmation message screen (400), strictly the touch panel (22a), which accepts an answer from a user through the “YES” key (406) and the “NO” key (408), is an example of an answer acceptor, which is disclosed on page 27.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.) that accepts an answer offered by the user to an inquiry made by the inquirer (e.g. the user selects a choice used to correct the detected tilt of the image displayed with a selected choice of adjustment, which is taught in ¶ [41].),

[0041] Therefore, when the inclination angle θ is input, the display control unit 21 b indicates - θ as a candidate value of the correction angle. Further, the inclination angle θ detected by the inclination detection unit 21 a may include some error. Therefore, in the present embodiment, not only - θ but also - (θ 0.5 θ) and - (θ - 0.5 θ) are listed as candidate values of the correction angle.
 
wherein the correction controller causes the tilt correcting circuitry to perform the tilt correcting process as for the read image of the document that the result of detection by the degree of tilt detecting circuitry is not less than the first threshold but is less than the second threshold and the answer offered by the user and accepted by the answer acceptor indicates that the user wishes the tilt correcting process performed (e.g. the user selects an adjustment choice given on the screen.  This occurs after the tilt is detected above a certain threshold.  Once the user selects the specific adjustment, the angle adjustment is applied to the inclined image by image processing.  This is disclosed in ¶ [42], [44] and [45].).

[0042] Next, a process of creating the inclination correction instruction image 30 will be described. After determining the candidate value of the correction angle, the display control unit 21 b inputs an original image from the storage unit 12, and performs thinning processing on the original image, thereby creating a thinned image. This thinned image corresponds to a preview of a document that is inclined by an inclination angle θ (reference numeral a in FIG. 2).

[0044] Then, the display control unit 21 b, for each candidate value of the correction angle, performs a rotation process on the thinned image with the candidate value, thereby creating a preview of an original document (reference signs b, c, and d in FIG. 2) in a case where the candidate value is rotated. Thereafter, the display control unit 21 b generates an inclination correction instruction image 30 indicating each of the above-described preview and the candidate value of the correction angle in association with each other, and displays the inclination correction instruction image 30 on the display device 11. Note that the display control unit 21 b performs gradation correction processing (γ correction) according to the display characteristics of the display device 11, and then displays the inclination correction instruction image 30 on the display device 11.

[0045] Here, an example of the inclination correction instruction image 30 is shown in FIG. 2. As shown in FIG. 2, the inclination correction instruction image 30 includes a preview a of a document inclined by an inclination angle θ and a preview b of a document obtained when an inclination correction (rotation processing) is performed at a correction angle - θ. FIG. 9 shows a preview c of an original document when an inclination correction is performed at a correction angle - (θ 0.5 θ), and a preview d of a document when an inclination correction is performed at a correction angle - (θ - 0.5 θ). In addition, in the example shown in FIG. 2, the inclination angle θ = 5 °, and - 5 °, - 7.5 °, and - 2.5 ° are indicated as candidate values of the correction angle.

Therefore, in view of Konishi, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of further comprising: an inquirer that inquires of a user whether the user wishes the tilt correcting process performed, as for the read image of the document that the result of detection by the degree of tilt detector is not less than the first threshold but is less than the second threshold; and an answer acceptor that accepts an answer offered by the user to an inquiry made by the inquirer, 
wherein the correction controller causes the tilt correcting circuitry to perform the tilt correcting process as for the read image of the document that the result of detection by the degree of tilt detecting circuitry is not less than the first threshold but is less than the second threshold and the answer offered by the user and accepted by the answer acceptor indicates that the user wishes the tilt correcting process performed, incorporated in the device of Konishi, as modified by Sunada and Yoshimura, in order to offer a user to choice to correct tilt of an image, which increases operation efficiency when scanning an image (as stated in Konishi ¶ [05]).  

Re claim 3: The teachings of Sunada in view of Yoshimura and Konishi are applied to dependent claim 2 disclosed above.
However, Sunada fails to specifically teach the features of the document reading device according to claim 2, further comprising a preview image display that displays a preview image based on the read image when the inquirer inquires of the user.  
However, this is well known in the art as evidenced by Konishi.  Similar to the primary reference, Konishi discloses adjusting the inclination of a document (same field of endeavor or reasonably pertinent to the problem).    
Konishi teaches further comprising a preview image display that displays a preview image based on the read image when the inquirer inquires of the user (e.g. the user is shown the tilted image that was detected from the sheet and shows other possible adjustments that can be applied to the skew image, if selected.  This is taught in ¶ [39] above.).
Therefore, in view of Konishi, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of further comprising a preview image display that displays a preview image based on the read image when the inquirer inquires of the user, incorporated in the device of Konishi, as modified by Sunada and Yoshimura, in order to offer a user to choice to correct tilt of a displayed inclined image, which increases operation efficiency when scanning an image (as stated in Konishi ¶ [05]).  

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sunada, as modified by Yoshimura, as applied to claim 1 above, and further in view of Hirayama (US Pub 2019/0112139).

Re claim 4: The teachings of Sunada in view of Yoshimura are applied to independent claim 1 disclosed above.	
However, Sunada fails to specifically teach the features of the document reading device according to claim 1, wherein the first threshold is optionally changeable.  
However, this is well known in the art as evidenced by Hirayama.  Similar to the primary reference, Hirayama discloses correcting the skew of an image of a scanned document (same field of endeavor or reasonably pertinent to the problem).    
Hirayama teaches wherein the first threshold is optionally changeable (e.g. the invention teaches a threshold able to be changed based on the size of the sheet.  This provides the option of changing a threshold, which is taught in ¶ [24].  The invention discloses having a threshold that can changed, which is taught in ¶ [78] and [79].).

[0024] In this configuration, it is possible to appropriately set each threshold for performing the inclination error determination in accordance with the document size.

[0078] As described above, when the tilt angle, which is determined to cause generation of the inclination error in accordance with the document size, is changed, it is possible to suppress stop of the transporting operation in a situation in which the transporting operation is not needed to be stopped.

[0079] Also, here, the threshold can be variously set. For example, the threshold is one type, and the document size may be divided into two stages by the threshold. Hereinafter, the threshold is a threshold capable of identifying a document of B5 (182 mm×257 mm) or more and a document of less than B5, and an example, of which an angle threshold (information used for comparison with tilt angle) being used for an inclination error determination of the document having a B5 size or more and the document having a less than B5 size is switched, will be described. In an A4 scanner which is widely used, A4 and B5 documents are assumed as the document having a B5 size or more, and a document such as an A5, a postcard, or a card is assumed as the document having a less than B5 size.

Therefore, in view of Hirayama, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the first threshold is optionally changeable, incorporated in the device of Hirayama, as modified by Sunada and Yoshimura, in order to perform inclination detection based on document size that allows for changing a threshold based on the document size, which improves the determination of inclination of a sheet (as stated in Hirayama ¶ [05]-[08]).  

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sunada, as modified by Yoshimura, as applied to claim 1 above, and further in view of Common Knowledge of copier printing (Official Notice).

Re claim 5: The teachings of Sunada in view of Yoshimura are applied to independent claim 1 disclosed above.
However, Sunada fails to specifically teach the features of an image outputting circuitry comprising: the document reading device according to claim 1; and an image outputting device that outputs an image based on the read image.
  However, this is well known in the art as evidenced by Common Knowledge of copier printing.  Similar to the primary reference, Common Knowledge of copier printing discloses printing an image resulting from a scan (same field of endeavor or reasonably pertinent to the problem).    
Common Knowledge of copier printing teaches the document reading device according to claim 1; and an image outputting circuitry that outputs an image based on the read image (e.g. It is well known for a copier to print an image of a document that is scanned by the ADF.).
Therefore, in view of Common Knowledge of copier printing, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of the document reading device according to claim 1; and an image outputting circuitry that outputs an image based on the read image, incorporated in the device of Sunada, as modified by Yoshimura, in order to print an image based on the data scanned, which allows for efficient output using the same device.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Toyoda discloses outputting an image stored and read out from a memory.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD S DICKERSON whose telephone number is (571)270-1351. The examiner can normally be reached Monday-Friday 10AM-6PM EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHAD DICKERSON/           Primary Examiner, Art Unit 2672